 Fill in this information to identify the case:
 Debtor name Greenpoint Tactical Income Fund LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                WISCONSIN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Chrysalis Financial                                                                                                                                                                 TBD
 LLC
 111 E. Kilbourn
 Ave., FL 28
 Milwaukee, WI
 53202-6633
 Duff & Phelps, LLC                                                                                                                                                                  TBD
 411 E. Wisconsin
 Ave., Suite 1900
 Milwaukee, WI
 53202
 Erick Hallic                                                                                                                                                                        TBD
 7484 Summit Ridge
 Road
 Middleton, WI 53562
 Greenpoint Asset                                                                                                                                                                    TBD
 Management II LLC
 Lauren Kelley,
 Registered Agent
 22 E. Mifflin St.,
 Suite 302
 Madison, WI
 53703-4243
 Hurley Burish, S.C.                                                                                                                                                                 TBD
 33 E. Main Street,
 Suite 400
 Madison, WI 53703
 Husch Blackwell                                                                                                                                                                     TBD
 555 E. Wells Street,
 Suite 1900
 Milwaukee, WI
 53202-3819
 Jane Ewens                                                                                                                                                                          TBD
 P.O. Box 27
 North Lake, WI
 53064



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                          Case 19-29613-gmh                     Doc 6        Filed 10/04/19                   Page 1 of 2
 Debtor    Greenpoint Tactical Income Fund LLC                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kent Loehrke                                                                                                                                                                        TBD
 N41W27660 Ishnala
 Trail
 Pewaukee, WI 53072
 Susan Ewans                                                                                                                                                                         TBD
 1335 Union St., Apt
 10
 San Francisco, CA
 94109
 Tierney Sharif                                                                                                                                                                      TBD
 225 N. Columbus
 Dr., #5904
 Chicago, IL 60601




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                          Case 19-29613-gmh                     Doc 6        Filed 10/04/19                   Page 2 of 2
